Case 19-40665-JMM   Doc 28   Filed 07/29/19 Entered 07/29/19 18:08:39   Desc Main
                             Document     Page 1 of 5
Case 19-40665-JMM   Doc 28   Filed 07/29/19 Entered 07/29/19 18:08:39   Desc Main
                             Document     Page 2 of 5
Case 19-40665-JMM   Doc 28   Filed 07/29/19 Entered 07/29/19 18:08:39   Desc Main
                             Document     Page 3 of 5
Case 19-40665-JMM   Doc 28   Filed 07/29/19 Entered 07/29/19 18:08:39   Desc Main
                             Document     Page 4 of 5
Case 19-40665-JMM   Doc 28   Filed 07/29/19 Entered 07/29/19 18:08:39   Desc Main
                             Document     Page 5 of 5
